Citation Nr: 1108987	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the left (minor) shoulder, muscle groups I, II and IV and left shoulder rotator cuff tear, status-post surgical repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to October 1996, February to December 2003, and from May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, wherein the RO, in part, awarded service connection for residuals of gunshot wound to the left (minor) shoulder; an initial noncompensable evaluation was assigned, effective December 28, 2003.  The Veteran timely appealed the RO's August 2004 rating action to the Board.  On his substantive appeal, the Veteran specifically limited appellate review to the issue noted on the title page.  (see, VA Form 9, received by the RO in March 2005).  

By a February 2005 rating action, the RO awarded a 10 percent disability rating to the service-connected residuals of a gunshot wound of the left shoulder, effective December 28, 2003.  

The Board issued a decision in September 2008 in which it denied an initial rating in excess of 10 percent for the disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2009 Joint Motion for Remand (Joint Motion) the Court vacated the Board decision and remanded the case to the Board for compliance with the instructions contained in the Joint Motion.  This matter was then remanded by the Board in April 2010 for further development.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran's residuals of a gunshot wound to the left (minor) shoulder involving muscle group I is manifested by a through-and-through wound, there is evidence of a hospitalization for a prolonged period in service for treatment of the wound, and the record contains consistent complaints of cardinal symptoms of muscle wounds with reports of pain, fatigue, and other symptoms, including some muscle atrophy, minute multiple scattered foreign bodies consistent with a severe injury to muscle group I, flare-ups with additional functional limitation and significant occupational effects.

3.  The Veteran's left shoulder gunshot wound residuals also involve the rhomboid (muscle group II) and supraspinatus (muscle group IV) muscles, both of which are also severe and are in the same anatomical region and act on the same joint (shoulder) as the muscle group I injury, which is rated as severe.


CONCLUSION OF LAW

The criteria for an initial combined rating of 40 percent, and no higher, for residuals of a gunshot wound to the left (minor) shoulder with damage to muscle groups I, II, and IV have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5200, 5201, 5301, 5302, 5304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of service connection, staged ratings are inappropriate here.

Muscle group I consists of the extrinsic muscles of the shoulder girdle: trapezius, levator scapulae, and serratus magnus.  The function of muscle group I is upward rotation of the scapula, and elevation of the arm above shoulder level.  Injuries to muscle group I are evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301.  

Muscle group II is rated under Diagnostic Code 5302, for injury to the extrinsic muscles of the shoulder girdle: (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included in the latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  

Code 5304 pertains to muscle group IV which function involves stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm.  Muscle group IV involves the intrinsic muscles of the shoulder girdle: (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; (4) coracobrachialis.  

Under Diagnostic Code 5301, a 10 percent evaluation is warranted for moderate muscle disability of the non-dominant side.  A 20 percent evaluation is assignable for moderately severe disability of the non-dominant side.  A 30 percent evaluation is warranted for a severe muscle disability of the non-dominant side.  Under Diagnostic Code 5302, a 20 percent evaluation is warranted for moderate muscle disability of the non-dominant side.  A 20 percent evaluation is assignable for moderately severe disability of the non-dominant side.  A 30 percent evaluation is warranted for a severe muscle disability of the non-dominant side.  Under Diagnostic Code 5304, a 10 percent evaluation is warranted for moderate muscle disability of the non-dominant side.  A 20 percent evaluation is assignable for moderately severe disability of the non-dominant side.  A 20 percent evaluation is warranted for a severe muscle disability of the non-dominant side.  Limitation of motion associated with this disability is contemplated under these criteria, as set forth at 38 C.F.R. § 4.56(d).  As the Veteran is right-handed, the criteria for the evaluation of the non-dominant extremity apply.

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  
The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2010).  The United States Court of Appeals for Veterans Claims (Court), citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2010).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5201 provides that a 20 percent evaluation is assignable for limitation of motion of the non-dominant arm at shoulder level.  A 20 percent evaluation is also assignable for limitation of motion of the non-dominant arm midway between side and shoulder level.  A maximum 30 percent evaluation is assignable for limitation of motion of the non-dominant arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

History

Historically, service treatment records reflect that, in April 2003, the Veteran incurred a gunshot wound to the left shoulder.  There is an indication that while the Veteran was on a convoy, he was caught in a traffic jam and shot from above by a sniper.  A note dated April 27, 2003 indicates that the entrance wound was posterior to the left clavicle and the exit would was in back.  There was tangential trajectory noted at the time without any major neurovascular or pulmonary injury.  The Veteran was stable upon arrival.  The Veteran sustained rib fractures and pneumothorax to the left lung and chest.  A chest tube was inserted.  He was evacuated to the Walter Reed Army Medical Clinic (WRAMC) on May 2, 2003, where medical personnel cleaned and dressed the Veteran's wounds several times a day.  At discharge from the hospital on May 12, 2003, the Veteran ambulated and tolerated a regular diet.  His pain was well-controlled with medication.  The Veteran was placed on convalescent leave for 30 days.

When the Veteran was re-examined in late May 2003, the examiner noted that he was status-post gunshot wound, which had entered the left trapezius and exited the left upper chest.  Upon physical evaluation of the left upper extremity, there was a three by two centimeter scar at the site of the left trapezius wound, which was one and a half centimeters deep.  There was red [illegible] tissue in the wound bed.  There was also a three by one centimeter left back wound, which was one centimeter deep.  "5 mm tract superiorly."  The wound was noted to have been healing well.  The Veteran was instructed to change his dressings and continue with outpatient physical therapy.  A June 2003 treatment report reflects that the Veteran's gunshot wound to the left chest was healing well.  

VA initially evaluated the Veteran after he was discharged from service in April 2004.  A review of said examination report reflects that the VA examiner recorded the Veteran's history with respect to his gunshot wound to the left shoulder, which is consistent with that previously reported in the preceding paragraph.  The Veteran indicated that his left shoulder was sore with use, even with normal activities.  He reported that his symptoms were constant during flare-ups and that his ability to reach, lift, swim, or run were affected during said flare-ups.  It was noted that he had been prescribed bed rest during his flare-ups.  Range of motion of the left shoulder in April 2004 revealed flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees.  There was no objective evidence on testing of any pain, weakness, fatigue, lack of endurance, or instability of the left shoulder.  There was no ankylosis of the left shoulder joint.  X-rays of the left shoulder were noted to have been within normal limits.  The physician entered a diagnosis of rotator cuff tear and fibrosis from the gunshot wound.  The examiner noted that the Veteran experienced discomfort after physical exertion of the left shoulder.  He had full range of motion of the left shoulder without pain. 

By an August 2004 rating action, the RO awarded service connection for residuals, gunshot wound of the left shoulder; an initial noncompensable evaluation was assigned under Diagnostic Code 5201, the diagnostic code pertaining to limitation of arm motion, effective December 28, 2003---the date of receipt of the Veteran's claim for service connection for said disability.  

By a February 2005 rating action, the RO assigned a 10 percent evaluation to the service-connected left shoulder disability under Diagnostic Code 5301, the Diagnostic Code governing ratings of muscle group I, effective December 28, 2003.  The RO based their determination on service and post-service medical evidence, reflecting that the Veteran had sustained a gunshot wound to the posterior area of the left neck that exited under the left clavicle.  

A February 2005 VA orthopedic surgical examiner set forth the track of the bullet and identified the rhomboid and supraspinatus muscles in addition to the trapezius.  The examiner indicated that there were multiple small pieces of shrapnel left just inferior and medial to his scapula.  The Veteran was given a diagnosis of left posterior shoulder girdle muscle fibrosis and scar tissue with subsequent retained shrapnel.  The examiner noted that the Veteran notices a significant fibrosis and scarring of his muscles in the left posterior shoulder girdle.  

When seen at a VA outpatient clinic in March 2005, the Veteran had 4+/5 rotator cuff symmetrical strength.  Deltoid, scaphoid, trapezius and trapezoid strength were 5/5 and 4/5, respectively.  A May 2005 VA examination report contained findings of slight atrophy of the Veteran's left upper muscles, specifically the trapezius and supraspinatus.  Muscle strength of his left upper extremity was 4/5 in his deltoids and supraspinatus.  Left trapezius strength was 4/5, when compared to his right side.  

A February 2007 VA examination, reflect that the Veteran's left shoulder demonstrated full range of motion in flexion (180 degrees), abduction (180 degrees), and internal and external rotation (both to 90 degrees) without pain.  This same examination report contained a notation that there was no objective evidence during testing of loss of motion secondary to pain, weakness or loss of endurance.  

In a May 2007 rating action, the RO terminated the Veteran's compensation benefits for the period that he re-activated to serve on active duty (May 15, 2005 to August 31, 2006).  Compensation was resumed on September 1, 2006, the date following his discharge from active duty.  By that same rating action, the RO awarded service connection for left shoulder rotator cuff tear, status-post surgical repair and combined it with 10 percent evaluation assigned to the service-connected residuals of a gunshot wound of the left shoulder.  

In reaching their decision in May 2007, the RO determined that because limited motion and muscular pain were part of the evaluation criteria for evaluating the Veteran's service-connected residuals of gunshot wound to the left shoulder, muscle group I, and affected the same area (i.e., left shoulder), a separate evaluation could not be assigned for a left shoulder rotator cuff tear because to do so would violate VA regulations, which prohibit evaluating the same disability under various diagnostic codes.  See, 38 C.F.R. § 4.14 (2010).  

Thus, in view of the foregoing, the service-connected residuals of a gunshot wound of the left (minor) shoulder muscle group I, and left shoulder rotator cuff tear, status-post surgical repair, are currently assigned an initial 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, 4.73, Diagnostic Code 5201(Diagnostic Code pertaining to limitation of motion of the arm) and Diagnostic Code 5301 (Diagnostic Code governing muscle injuries to muscle group I).

In a July 2010 VA examination, the examiner, who reviewed the Veteran's entire claims folder, found that the Veteran had loss of power and lowered threshold of fatigue when compared to his sound side.  The Veteran had full range of motion in his testing, but suffered from pain in adduction and external rotation.  The examiner found no objective loss of motion secondary to pain, weakness or lack of endurance during testing, but noted that the Veteran reported 25 percent loss of function during flare-ups.  The examiner found no neurologic impairment present.  The Veteran had winging on the left scapula with forward flexion activities and a feeling of tension over the anterior rotator cuff with overhead activities with forward flexion discomfort at 90 degrees.  The affected joint displayed resulting weakened movement, excess fatigability and incoordination.  

The examiner went through a full history of the Veteran's gunshot wound injury, also noting physical therapy for approximately 6 months as an outpatient after his hospitalization in service.  The examiner noted that that the Veteran has retained shrapnel in the upper left back/shoulder area, with persistent pain and continued discomfort over the posterior scapula on the left with movement.  Subsequent to his gunshot wound injury, the Veteran hurt his left shoulder while in service in November 2005 and January 2006.  At that time, the Veteran was found to have a full thickness rotator cuff tear involving the supraspinatus tendon.  Since his repair surgery in March 2006, the Veteran cannot do overhead presses or bench presses due to pain.  

The July 2010 VA examiner found a history of trauma to the Veteran's muscles and noted the trajectory of an AK47 bullet to his left anterior shoulder traversing the rhomboid, supraspinatus and trapezius muscles.  The muscles involved with the wound are the rhomboid, supraspinatus and trapezius.  The etiology of the injury was a high velocity, large caliber single missile, described as a bullet, shrapnel.  The VA examiner noted that the length of the initial hospitalization was approximately 6 weeks and that the time for return to duty or limited duty was 5 months.  The wound was a through and through injury with no infection before healing and no associated bone, nerve, vascular or tendon injuries.  Symptoms include pain, decreased coordination, increased fatigability and weakness, but no uncertainty of movement.  Flare-ups of the muscle injuries occur and are listed as "severe", on a weekly basis, which last hours.  Any activities that utilize the left shoulder muscles exacerbate the injury.  These flare-ups result in an additional functional impairment of 25 percent.  The three muscles injured all displayed tissue loss and a muscle strength of 4/5.  The examiner found that there was a loss of deep fascia or muscle substance as the left trapezius, rhombaoid and supraspinatus were traversed and injured by the bullet with loss of muscle bulk in those locations.  

X-rays showed that small metallic foreign bodies overly the posterior left chest, along with very small left deltoid ossification.  The Veteran is currently employed but the examiner found that the injury had "significant effects" on the Veteran's occupational functioning, particularly problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the upper extremity and pain.  The resulting work problem is that the Veteran was assigned different duties.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of a gunshot wound to the left (minor) shoulder, muscle group (MG) I, left shoulder rotator cuff tear, status-post surgical repair warrants an initial disability rating of 30 percent under Diagnostic Code 5301 for a severe muscle injury, back to the date of service connection.  In this regard, the evidence of record demonstrates the Veteran's muscle disability has been manifested by a through-and-through wound, there is evidence of a hospitalization for a prolonged period in service for treatment of the wound, and the record contains consistent complaints of cardinal symptoms of muscle wounds with reports of pain, fatigue, and other symptoms (including loss of power, weakness, lowered threshold of fatigue, impairment of coordination and uncertainty of movement) consistent with a severe injury to muscle group I.  In addition, the Board finds that the Veteran's complaints and symptoms (including severe flare-ups) have been mainly consistent since his initial injury in 2003 and that the injury itself qualifies as severe under the rating criteria evaluating muscles.  

In this case, multiple VA examinations demonstrate the Veteran was noted to have both entry and exit wound scars and that the Veteran's gunshot wound was through and through.  The July 2010 VA examiner specifically noted that the injury was caused by a high velocity, large caliber, single missile, described as a bullet, shrapnel.  The evidence of record also indicates the Veteran was hospitalized for a prolonged period in service for treatment of this wound (at least two weeks).  

In addition, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  Although the VA examiners have not found objective evidence of pain, weakness, fatigue, lack of endurance and lack of coordination upon repetitive motion during testing, the Veteran reported this flare-ups to the April 2004 VA examiner and the July 2010 VA examiner noted that the Veteran reported 25 percent loss of motion during flare-ups.  The Veteran is competent to report such symptoms during a flare-up and the Board finds him credible.  Such symptoms are evidence of additional functional impairment.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

While some of the objective findings of record do not reflect the presence of a severe disability, in considering the totality of the circumstances of the Veteran's residuals of a gunshot wound to the left (minor) shoulder, including the type of injury suffered and length of hospitalization, the entry and exit wound scars, some muscle atrophy, loss of deep fascia or of muscle substance, significant fibrosis and scarring of his muscles, X-ray evidence of multiple metallic fragments overlying the left chest indicating intermuscular trauma and explosive effect of the missile, "significant effects" on the Veteran's occupational functioning, as well as the "severe" impact of his flare-ups under DeLuca, the Board finds, resolving all doubt in favor of the Veteran, that the gunshot wound to the right anterior chest, posterior chest wall, causing injury to muscle group I, more nearly approximates a disability rating of 30 percent under Diagnostic Code 5301 since the grant of service connection, for a severe muscle disability based upon the type of injury, medical evidence, the cardinal signs and symptoms of muscle disability and the objective X-ray findings.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  The Board notes that as the records demonstrate that the Veteran is right-handed, a 30 percent disability rating muscle group I is the appropriate rating for the non-dominant side, in this case the left side.  

However, the Board notes that the evidence of record (including as determined by VA examiners in February 2005 and July 2010) reflects that the gunshot wound also affected the Veteran's rhomboid and trapezius muscles, which are part of MG II and IV, respectively.  As such, the Board finds that the Veteran's gunshot wound disability affected all three muscle groups.  To this point, the Veteran has not been rated based on either muscle group II or IV.  However, the evidence does not suggest that the injury to any one of the muscle groups preceded the other, despite the way the Veteran's claim has been evaluated to date.  The evidence also does not suggest that the disability is worse in one muscle group than it is in the other.  Therefore, the above analysis of the severity of the Veteran's gunshot wound residuals to muscle group I applies to the disabilities of muscle groups II and IV.  

Based on the above analysis that the muscle injuries are severe, a separate 30 percent disability rating is appropriate for the left shoulder gunshot wound injury to muscle group II and a 20 percent rating is appropriate for muscle group IV under diagnostic codes 5302 and 5304.  Combining the separate ratings, the disability ratings now assigned to muscle groups I, II and IV results in a 60 percent disability rating.  However, the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  Under 38 C.F.R. § 4.45, the shoulder is considered a major joint.  

This means that if there is moderate, moderately severe, or severe injury to two muscle groups in the same anatomical region, other than muscle groups I and II, both of which affect motion of, or otherwise act on only one (the same) joint, the ratings for the muscle group injuries may be combined not to exceed the rating for intermediate ankylosis of that joint.  Where there is moderate, moderately severe, or severe injury to muscle groups I and II, the ratings are combined not to exceed the rating for unfavorable ankylosis of the shoulder.  The Board notes that unfavorable ankylosis of the minor shoulder under diagnostic code 5200 is rated as 40 percent disabling, intermediate ankylosis is rated 30 percent disabling, and favorable ankylosis is rated 20 percent disabling.  

Thus, in the present case, the combined evaluation of muscle groups I, II and IV (a combined 60 percent), acting upon a single unankylosed joint (the left shoulder joint), cannot exceed the rating for unfavorable ankylosis of that joint (which is 40 percent under Diagnostic Code 5200 for the minor shoulder).  Therefore, the Board finds that a combined 40 percent disability rating for the Veteran's left shoulder gunshot wound residual injuries to muscle groups I, II, and IV is the highest rating allowed by law.  An initial 40 percent combined disability rating, but no more, is thus granted for the residuals of gunshot wounds to these muscle groups.

After a review of the evidence of record, the Board finds that a higher rating is not available to the Veteran under Diagnostic Code 5201.  In reaching the foregoing determination, several VA examinations have shown that left shoulder range of motion has remained almost normal through the several planes of motion, to include the Veteran being able to raise his arm above shoulder level.  To this end, a May 2005 VA examination report shows that although the Veteran was only able to externally rotate his left shoulder to five (5) degrees, internal rotation and abduction were to 90 and 140 degrees, respectively.  Left shoulder adduction was to zero degrees.  In addition, VA examination reports, dated in April 2004 and February 2007, reflect that the Veteran's left shoulder demonstrated full range of motion in flexion (180 degrees), abduction (180 degrees), and internal and external rotation (both to 90 degrees) without pain.  In addition, the July 2010 VA examination report shows that the Veteran demonstrated full range of motion with some pain in adduction and external rotation.  Thus, a higher initial evaluation of greater than 40 percent is not warranted under Diagnostic Code 5201.  

The Board also notes that a separate evaluation for limitation of motion is not warranted, as such a rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  As noted above, although various manifestations of a single disability may be assigned separate disability evaluation, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  The limitations imposed by the muscle injury include limitation of motion.  Therefore, the best potential outcome for the Veteran is to be rated based on the criteria for muscle disabilities.

The Board has also considered additional diagnostic codes for a possible higher rating.  There is no evidence of ankylosis of the scapulohumeral articulation, or impairment of the humerus by nonunion or malunion to warrant consideration of a higher rating under Diagnostic Codes 5200, and 5202, respectively. 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  

The Board has also considered the possibility of separate 10 percent ratings for nerve damage and scars of the left shoulder and scapula.  In this case, however, the Veteran was found to have been neurovascularly intact when seen at a VA outpatient clinic in February 2005 and during his July 2010 VA examination.  Regarding his left shoulder scars, he was granted separate 10 percent ratings for gunshot wound scar of the left scapula and surgical scar of the anterior left shoulder, effective from September 1, 2006 and has not disagreed with their evaluation, thus they are not in appellate status before the Board and were also not raised as an issue in the JMR.  Thus, additional separate ratings for nerve damage and scars of the left shoulder and scapula are not warranted. 

Consequently, the Board finds that the disability picture for the Veteran's service-connected left shoulder gunshot wound residuals each do not more nearly approximate the criteria for a 50 percent evaluation than those for a 40 percent evaluation since the grant of service connection.  

As a final matter, the Board notes that an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected gunshot wound residuals and left shoulder rotator cuff tear, status-post surgical repair disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Specifically, the rating criteria take into account the Veteran's pain and functional limitation, and the analysis under DeLuca, supra, takes into account the additional pain and limitation caused by repetition of motion.  There is also no evidence in the medical records or claims file of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims by a letter in March 2004.  An April 2010 letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and VA medical records.  The Veteran was given VA medical examinations in connection with the claim.  Statements from the Veteran and his representatives are associated with the claims file.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by its April 2010 remand has now been satisfactorily completed and substantially complied with.  This includes action to develop additional service treatment records, provide additional notice and provide a VA medical examination.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating of 40 percent for residuals of a gunshot wound to the left (minor) shoulder, muscle groups I, II and IV and left shoulder rotator cuff tear, status-post surgical repair is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


